In an action for damages growing out of personal injury sustained by a passenger on a bus operated by defendant, the record shows that (1) the bus was owned by defendant; (2) that plaintiff was a passenger for hire on such bus; (3) that the bus came into collision with another motor driven vehicle and came to a sudden stop; (4) that plaintiff was, by the sudden stop, thrown off the seat which she was occupying and was thereby injured.
There is no evidence of any negligence on the part of the driver of the bus either at the time of the collision or at any time prior thereto. There is no evidence of any defect in the mechanical condition of the bus. Nor is there any evidence which would warrant the conclusion that the bus was handled in a careless or negligent manner or that the accident was caused by any mechanical defect in the bus.
The trial court directed a verdict in favor of defendant.
The mere fact that an accident occurred resulting in injury without showing any facts constituting negligence, or from which negligence may be affirmatively assumed is not sufficient to constitute a basis for recovery. See Southern Utilities Co. v. Matthews, 84 Fla. 30, 93 So. 188; Florida Motor Lines v. Ward, 102 Fla. 1105, 137 So. 163; Powell, et *Page 524 
al., v. Wilson Lumber Co., 115 Fla. 16, 155 So. 116 and cases therein cited.
The judgment is without error and is affirmed.
So ordered.
BROWN, THOMAS and ADAMS, JJ., concur.